— In a matrimonial action, nonparty witness Caaljo Fabrics & Trimmings, Inc. appeals from an order of the Supreme Court, Westchester County (Gurahian, J.), entered June 24, 1985, which denied its motion to quash certain subpoenas duces tecum and for a protective order.
Order affirmed, with costs to the plaintiff payable by the appellant (see, Briger v Briger, 110 AD2d 526; Haskell v Haskell, 104 AD2d 394; Kaye v Kaye, 102 AD2d 682). The deposition and production of documents shall proceed at a time and place to be fixed in a written notice of not less than 20 days to be given by the plaintiff, or at such other time and place as the parties may agree. Mangano, J. P., Gibbons, Thompson and Bracken, JJ., concur.